Name: Commission Regulation (EEC) No 626/89 of 10 March 1989 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 No L 68/24 Official Journal of the European Communities 11 . 3 . 89 COMMISSION REGULATION (EEC) No 626/89 of 10 March 1989 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1920/87 of 2 July 1987 providing for the granting of special aid for sunflower seeds produced and processed in Portugal ('), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . The words 'and in Article 12 of Regulation (EEC) No 476/86' are deleted from paragraph 6. 2. The following paragraph is added : 7. In the case of the special aid provided for in Article 1 of Council Regulation (EEC) No 1920/87 Q : (a) the applicant shall add the word "special aid" on the application form for the certificate, either under the heading "B. Application for the AP certificate" if the application is for the AP part of the certificate or in section 13 if the application is for the ID part of the certificate ; (b) the issuing authority shall add the words "special aid" in either section 8 of the AP part of the certificate or section 9 of the ID part of the certificate as appropriate. Whereas Article 12 of Council Regulation (EEC) No 476/86 (2), as last amended by Regulation (EEC) No 1920/87, providing for the granting of compensatory aid for sunflower seed produced and processed in Portugal was deleted by Regulation (EEC) No 1920/87 ; whereas the latter Regulation provides for the granting of special aid for such seed ; 0 OJ No L 183, 3 . 7. 1987, p. 18/ Whereas Article 3 of Regulation (EEC) No 1920/87 stipulates that, should the need arise implementing rules in addition to those determined by Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 3780/88 (4), may be adopted ; whereas, for the sake of clarity, Article 7 of Regulation (EEC) No 2681 /83 should be amended to take account of the case of the abovementioned special aid ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 3 . 7 . 1987, p . 18 . i1) OJ No L 53, 25. 2 . 1986, p. 51" 0 OJ No L 266, 28 . 9 . 1983, p. 1 : (&lt;) OJ No L 332, 3 . 12. 1988 , p. 19 .